This mandamus proceeding was begun here as an original suit to require the Commissioner of the General Land Office, J.T. Robison, to cancel a sale made by the Land Commissioner on October 24, 1913, to E.C. Williams, respondent, of the east one-half of the southwest quarter of school land section No. 218 in block 9 of the Galveston, Harrisburg  San Antonio Railway Company lands, situated in Jeff Davis County, Texas, and to reinstate a lease covering the same in favor *Page 284 
of Mitchell and Pruett, which was made February 25, 1913, with the Land Commissioner for a period of five years thereafter. Subsequently the relator, Ben Pruett, by purchase from Mitchell of his interest in said lease, became the sole owner thereof, and he prosecutes this suit in his own name.
The lease was made to Mitchell and Pruett about eight months prior to the date of the sale of the same land to E.C. Williams, respondent, the Land Commissioner at the same time cancelling said Mitchell and Pruett lease. The action on the part of the Land Commissioner in cancelling the Mitchell and Pruett lease, and in selling to the respondent, Williams, was taken on the advice of the Attorney General's Department.
The lines of section No. 218, in question, do not run north, east, south and west, but run north 27 W., south 63 W. The contention of the relator, according to his petition, appears to be, that by the term southeast one-half of the section leased to Buttrill, was meant that portion of the section in the shape of a triangle lying between a line extending from the northeast corner to the southwest corner of the section. We think this contention can not be sustained, and that the land indicated in the description, southeast one-half, as described in the Buttrill lease, was a rectangle lying between a line extending from the center of the northeast boundary to the center of the southeast boundary. We think this is the common, ordinary acceptation of the term "Southeast one-half of Section 218," there being no words employed to indicate that a triangle was intended. In the sale of the public school lands, such as these, a description by the term section, quarter section, or half section, is commonly understood to mean such quantity in a rectangular shape, and not a triangle. There being nothing to indicate that any other meaning was intended, we think it should be accorded that construction here.
The contention of the Attorney General, on behalf of the Land Commissioner, Robison, is, that said lease to Mitchell and Pruett was void when made, on the ground that it was made before the expiration of a lease to John Stilwell of the southwest quarter of said section made on April 23, 1908, which did not expire until 1913, and that to give effect to the Mitchell and Pruett lease would have the effect of keeping the land off the market, by not allowing a reasonable time between the expiration of the Stilwell lease and the execution of the Mitchell and Pruett lease, for purchasers to buy, the date of the latter lease being in fact prior to the expiration of the Stilwell lease. At the time the lease was made to Mitchell. and Pruett, the law prohibited the sale of fractional portions of a section, and it is contended that until Stilwell's lease to said southwest quarter expired, a sale of any of the section could not be made, and that to give the Mitchell and Pruett lease effect would result in prohibiting the sale of the land until 1918, when it would expire. It is alleged and shown that the land was in *Page 285 
demand for purchase at the time the Mitchell and Pruett lease was executed.
Article 7, section 4, of the Constitution provides that school land "shall be sold under such regulation, at such times, and on such terms as may be prescribed by law," and this provision has been recognized by this court as requiring the sale of school land, and prohibiting it from being kept off the market for an unreasonable length of time. Ketner v. Rogan, 95 Tex. 559,68 S.W. 774; Reed v. Rogan, 94 Tex. 182,59 S.W. 255; Smisson v. State, 71 Tex. 222, 9 S.W. 112.
Article 5453, Revised Statutes, 1911, being a part of the Act of 1901, provides as follows:
"On the expiration of any lease in the absolute lease district, the lands shall remain subject to sale for a period of ninety days, and, if it has been previously classified and valued by the Commissioner of the General Land Office, and notice given to the county clerk, it shall not be necessary to give the clerk any further notice in order to put the land on the market, but it shall be considered as already on the market and subject to sale. During said period of ninety days the Commissioner of the General Land Office shall suspend action upon any application to lease said land, and shall award it upon any legal application to purchase made during said time."
It is provided by article 5454, Revised Statutes, 1911, which is a part of the Act of 1905, as follows:
"When a lease expires or is cancelled for any cause, the Commissioner shall not consider an application to lease the land prior to ninety days from such expiration or cancellation, and no lease on any land shall be made if it is in demand by purchasers."
The lease to Stilwell was made by the Land Commissioner April 23, 1908. It ran five years, and expired April 23, 1913. The State, through the Land Commissioner, continued to recognize it as valid until the lease of the same land to Mitchell and Pruett, which was made February 25, 1913, or about two months prior to the expiration of the Stilwell lease. The rights which Pruett, the owner of the Mitchell and Pruett lease, is here asserting as a basis for the mandamus sought against the Commissioner of the General Land Office are those conferred by the lease to him of February 25, 1913. While the Stilwell lease was void at the time it was made, for the reason that the land was already leased to another, yet it was not open to attack by anyone subsequently claiming the right to purchase or lease the land covered by it after the expiration of one year from the date of its original award, and no subsequent claimant who had permitted it to stand unchallenged for such period could acquire any right antagonistic to it. Act of 1905, page 35. It was not attacked within such period by Pruett, or anyone else. It, therefore, became a valid lease in favor of Stilwell as against Mitchell and Pruett, and they consequently acquired no right to the land by virtue of the lease which was made to them February 25, 1913. It is true that Stilwell is not a party to this suit, *Page 286 
and consequently has not himself pleaded that the Mitchell and Pruett lease is invalid, by reason of said statute of limitation, but this statute of limitation was not enacted exclusively for the benefit of purchasers of school land, but its purpose was also to give protection to the interests of the State. In the case of Erp v. Tillman, 103 Tex. 584, 131 S.W. 1057, Mr. Justice Williams declared that the Act referred to was more than a statute of limitation, and its enactment was not alone for the benefit of a purchaser of school land. In the discussion of such question he said:
"It ought not to be forgotten, though it often is, that the interests of the two contestants over school land which has been sold to one of them are not the only ones involved. The State has an interest in the maintenance of sales made for the benefit of its school fund, and it was largely to give such protection that this statute was passed. It had been common for sales which had stood for years to be treated as naught and the relations and accounts between the State and its purchasers disturbed by other applicants showing some failure to comply with the law in the making of the sales. It was not so much to protect purchasers who had not complied with the law as it was to prevent such interferences with sales and to reserve to the State the election to abide by or repudiate them, that this statute was adopted."
We think it is unimportant, in passing upon the question here, that Stilwell is not a party to this suit, and is, therefore, not pleading said statute of limitation of 1905, and that said Act, as substantive law, enures to the benefit of the State in the protection of its own rights. In which view the Stilwell lease was rendered valid as against all persons, including Mitchell and Pruett, but of course not valid as against the State.
If the award to Mitchell and Pruett on February 25, 1913, may be regarded as an act of repudiation of the Stilwell lease on the part of the State, of itself terminating Stilwell's rights and making effective the State's power to dispose of the land, still Mitchell and Pruett acquired no rights under the award to them, for the reason that the land had not been placed on the market or offered for sale for ninety days after the expiration of the Stilwell lease, and before making the lease to Mitchell and Pruett. The statutes and authorities first cited herein are conclusive of that question.
It follows that the sale to Williams was valid, and that his right to the land should not be disturbed, and the mandamus prayed for by Pruett should be refused.
Mandamus refused.